Citation Nr: 0821554	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  07-13 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1953 to 
April 1955.

This appeal to the Board of Veterans' Appeals (Board) is from 
October 2005 and June 2006 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  The October 2005 decision initially denied the 
claim for service connection for hearing loss, and the more 
recent June 2006 decision confirmed and continued that prior 
denial - also noting the prior decision had not yet become 
final and binding on the veteran.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 3.160(d); 20.200, 20.302, 
20.1103 (2007).  So the June 2006 decision reconsidered the 
claim on the underlying merits, i.e., on a de novo basis.  
And since the initial, October 2005, decision never became 
final and binding on the veteran, as even the RO acknowledged 
(though then proceeding to "reopen" the claim), the RO need 
not have "reopened" the claim because the veteran is not 
required to submit new and material evidence in response to a 
decision that, as here, admittedly never became final and 
binding on him.  38 C.F.R. § 3.156.  Cf., McPhail v. 
Nicholson, 19 Vet. App. 30 (2005); Smith v. Derwinski, 2 Vet. 
App. 429 (1992); Elsevier v. Derwinski, 1 Vet. App. 150 
(1991) (all discussing the notion of "equitable tolling" of 
the terminal date for filing an appeal).  Consequently, 
the Board will consider the hearing loss claim on the full 
merits.

Regrettably, though, the Board must remand the also appealed 
tinnitus claim to the RO via the Appeals Management Center 
(AMC) in Washington, DC, for further development and 
consideration.




FINDING OF FACT

The most probative medical and other evidence of record 
indicates the veteran's hearing loss is unrelated to his 
military service.


CONCLUSION OF LAW

The veteran's hearing loss was not incurred in or aggravated 
by his active military service. 38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et. seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of letters dated in August 2005 
and March 2006, the RO advised the veteran of the evidence 
needed to substantiate his claim and explained what evidence 
VA was obligated to obtain or to assist him in obtaining and 
what information or evidence he was responsible for 
providing.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Consider, as well, that the RO issued that first VCAA notice 
letter prior to initially adjudicating the veteran's claim in 
October 2005 and sent that second letter before 
readjudicating his claim in June 2006.  That was the 
preferred sequence since the RO provided the VCAA notice 
before considering and reconsidering his claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).  The 
letters also specifically asked that he provide any evidence 
in his possession pertaining to his claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini II, at 120-21.  



It equally deserves mentioning that a more recent July 2006 
letter also informed the veteran of the downstream disability 
rating and effective date elements of his claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

So even if there arguably is any deficiency in the notice to 
the veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the Court 
nonetheless determined  the evidence established the veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to him over the course of this appeal, 
and his responses, he clearly has actual knowledge of the 
evidence he is required to submit; and (2) based on his 
contentions and the communications provided to him by VA over 
the course of this appeal, he is reasonably expected to 
understand from the notices provided what was needed.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

The veteran's actual knowledge of the type of evidence 
required to substantiate his claim is evident from the fact 
that he submitted a supporting medical nexus opinion 
suggesting a correlation between his current hearing loss and 
events that occurred during his military service.

And as for the duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA medical records - 
including a medical nexus opinion concerning the etiology of 
his hearing loss, and the additional medical nexus opinion 
mentioned from his private physician.  See McLendon 
v.Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  As there is no other indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  38 
U.S.C.A. § 5103A.

Whether Service Connection is Warranted

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Organic diseases of the nervous system, such as sensorineural 
hearing loss, will be presumed to have been incurred in 
service if manifested to a compensable degree (of at least 
10-percent disabling) within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

So service connection is established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 



Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As mentioned, the first and perhaps most fundamental 
requirement for any service-connection claim is competent 
evidence of the existence of a current disability.  Boyer, 
210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (service connection presupposes a current diagnosis of 
the condition claimed, to at least confirm the veteran has 
it).  Here, the veteran has a current diagnosis of hearing 
loss.  See, e.g., the report of his June 2006 VA compensation 
examination.  Consequently, the determinative issue is 
whether this condition is somehow attributable to his 
military service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Concerning this, the veteran's SMRs - including the report 
of his military separation examination, are completely 
unremarkable for any relevant complaints or diagnoses of or 
treatment relating to hearing loss.  Indeed, he all but 
acknowledged as much in his March 2006 statement in support 
of claim (VA Form 21-4138), personally stating that he did 
not remember getting any treatment in the military 
for hearing loss.

The veteran also stated during his June 2006 VA audiological 
examination that his hearing loss had begun just five years 
prior to that evaluation (i.e., in 2001 or thereabouts), 
which, if true, was some 46 years after his discharge from 
service.  The lapse of so many years between his separation 
from service and the first manifestation of this claimed 
disorder is a factor for consideration in deciding his 
service-connection claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).

The December 2005 letter from the veteran's private 
physician, M.T.S., M.D., indicates that he had recently 
examined the veteran in October 2005 for complaints of 
gradual hearing loss.  Dr. M.T.S. said the only significant 
noise exposure the veteran reportedly had experienced was 
while in the military (Korean War), and that his current high 
frequency sensorineural hearing loss "could be" the result 
of being in the Korean War.

There are a line of precedent cases discussing the lesser 
probative value of opinions that are equivocal, which 
essentially state that it is possible the condition at issue 
is attributable to the veteran's military service.  See, 
e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Perman v. 
Brown, 5 Vet. App. 227, 241 (1993); Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  And these cases indicate that, while an absolutely 
accurate determination of etiology is not a condition 
precedent to granting service connection, nor is definite 
etiology or obvious etiology, a doctor's opinion phrased in 
terms tantamount to "may" be related to service is an 
insufficient basis for an award of service connection because 
this is for all intents and purposes just like saying the 
condition in question just as well "may or may not" be 
related to service.  Obert v. Brown, 5 Vet. App. 30 (1993).  
See, too, Bloom v. West, 13 Vet. App. 185, 187 (1999) (a 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty).

Conversely, the VA audiologist that examined the veteran in 
June 2006 more definitively determined that it is less likely 
than not the veteran's current hearing loss is attributable 
to military noise exposure, and that, although the veteran 
had denied experiencing any occupational or recreational 
noise exposure (in his civilian life), he had reported only a 
relative recent onset of his hearing loss - as already 
mentioned, just 5 years prior to that VA audiometric 
evaluation.  The VA examiner's opinion discounting any 
relationship between the veteran's hearing loss and his 
military service is well reasoned and based on an objective 
clinical evaluation of the veteran.  Hence, this opinion has 
the proper factual foundation and, therefore, is entitled to 
a lot of probative weight.  See Elkins v. Brown, 5 Vet. App. 
474 (1993); Black v. Brown, 5 Vet. App. 177 (1993).

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim for service-connected 
hearing loss - in turn meaning there is no reasonable doubt 
to resolve in his favor and his claim must be denied.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for hearing loss is denied.


REMAND

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service-connection) claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See also 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).

Like his hearing loss, the veteran attributes his tinnitus to 
his military service.  The VA audiology examiner's June 2006 
report provides competent evidence of a current diagnosis of 
tinnitus.  The veteran's private physician, M.T.S., M.D., 
also indicated in the December 2005 letter that the veteran 
had complained of tinnitus.  But Dr. M.T.S. only made 
reference to the etiology of the veteran's hearing loss, not 
tinnitus.



The VA audiologist that evaluated the veteran in June 2006 
indicated the veteran had reported a 20-year history of 
tinnitus (as opposed to the relatively shorter, only 5-year, 
history of hearing loss), and that the tinnitus "at least as 
not likely" is due to military noise exposure, again noting 
the veteran had denied experiencing any occupational or 
recreational noise exposure in his civilian life.

It appears this evaluating VA audiologist may be suggesting a 
correlation between the veteran's tinnitus and his military 
service, although the wording this examiner used in trying to 
articulate his opinion is very confusing (apparently 
attempting to refer to the "at least as likely as not" 
standard that would place the evidence in relative equipoise 
sufficient to grant service connection by resolving all 
reasonable doubt in the veteran's favor).  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  So it must be 
clarified whether the opinion was favorable or unfavorable.  
And if that examiner is not available to provide further 
comment, then the veteran needs to be reexamined for this 
required opinion.

Accordingly, the veteran's claim for service-connected 
tinnitus is REMANDED for the following development and 
consideration:

1.  If possible, return the veteran's 
claims file to the same VA examiner that 
conducted the June 2006 audiology 
examination and have that examiner 
clarify the etiology opinion as to 
whether it is at least as likely as not 
(meaning 50 percent or more probable) 
that the veteran's tinnitus is related to 
his military service, and in particular 
to noise exposure during his service.  

Inform the examiner that the term "at 
least as likely as not" does not mean 
merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.



If, for whatever reason, that VA examiner 
is no longer available to provide further 
comment, then have the veteran reexamined 
by someone equally qualified for this 
necessary opinion concerning the etiology 
of his tinnitus.

The examiner, whoever designated, must 
discuss the rationale of the opinion, 
whether favorable or unfavorable.

Advise the veteran that failure to report 
for this scheduled VA examination, 
without good cause, may have adverse 
consequences on his claim.

2.  Then readjudicate the claim for 
service connection for tinnitus in light 
of any additional evidence obtained. If 
the disposition remains unfavorable, send 
the veteran and his representative a 
supplemental statement of the case and 
give them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration of 
this remaining claim.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).



 Department of Veterans Affairs


